            Case 1:21-cv-02034-CM Document 4 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIFFANY THOMPSON,

                           Plaintiff,

                      -against-                                       21-CV-2034 (CM)

                                                          ORDER DENYING IFP APPLICATION
SOCIAL SECURITY ADMINISTRATION;
VICTORIA ANDERSON; GARY McBEAN,

                           Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiff has

sufficient assets to pay the fees. See 28 U.S.C. § 1915(a)(1). To proceed with this action, Plaintiff

must pay $402.00 in fees – a $350.00 filing fee and a $52.00 administrative fee – within 30 days of

the date of this order. If Plaintiff fails to comply with this order within the time allowed, the action

will be dismissed without prejudice. The Clerk of Court is directed mail a copy of this order to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 10, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
